OPINION OF THE COURT
LEVINE, J.
Defendant, ARCA Corporation, known more commonly in this case as United Consumers Club, and Plaintiff, Leslie Chin, entered into a contract on January 25, 1989, for club membership. The contract provided that the contract could be cancelled by providing appropriate notice “within three business days.” On January 29, 1989, Chin hand-delivered a notice of cancellation to ARCA Corp. by placing it under the door at the business premises. ARCA Corp. refiised to honor the *9notice of cancellation claiming that it was not timely delivered by Chin. Chin then brought suit to recover the money paid for the club membership. The Court granted judgment for Chin, finding that notice of cancellation had been timely provided to ARCA. ARCA Corp. appeals from this decision.
Although there is no record of the proceedings below, it is apparent from the Court’s Final Judgment that the cancellation language in the contract was merely a reflection of the consumer’s right to cancel found in Florida Statutes, Section 501.015 (1988). Florida Statutes, Section 501.021(3) defines “business day” as any calendar day except Sunday or certain enumerated holidays. Accordingly, three business days from January 25, 1989 would have been Saturday, January 28, 1989. Thus, the notice was not timely delivered to ARCA Corp. and Chin did not have the right to cancel the contract. Judgment should have been entered for Defendant ARCA Corporation.
REVERSED AND REMANDED.
(GREEN AND FULLER, JJ., CONCUR)